Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00154-CR

                                     Marilynn Meade MEDINA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR11281
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 12, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant appeals from the trial court’s “Order Modifying and Extending Community

Supervision.” This court does not have jurisdiction to consider an appeal from an order altering

or modifying community supervision conditions. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim.

App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906
S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

           On May 7, 2019, appellant was ordered to show cause on or before June 6, 2019, why this

appeal should not be dismissed for lack of jurisdiction. Appellant’s appointed counsel has filed a
                                                                                      04-19-00154-CR


response acknowledging this court lacks appellate jurisdiction over this appeal. Because appellant

is seeking to appeal from an order altering or modifying community supervision conditions for

which this court does not have jurisdiction, this appeal is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-